STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 16, 2016
               Plaintiff-Appellee,

v                                                                  No. 326550
                                                                   Saginaw Circuit Court
BIRL LEILOKIE HILL,                                                LC No. 14-040254-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and HOEKSTRA and WILDER, JJ.

PER CURIAM.

        Defendant appeals by right from his conviction following a jury trial of one count each of
first-degree premeditated murder, MCL 750.316, first-degree felony murder, MCL
750.316(1)(b), delivery of Oxycodone, MCL 333.7401(2)(b)(ii), extortion, MCL 750.213,
unlawful imprisonment, MCL 750.349b, carrying a dangerous weapon with unlawful intent,
MCL 750.226, and felon in possession of a firearm, MCL 750.224f, as well as five related counts
of possession of firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Defendant was sentenced as a second-offense habitual offender, MCL 769.10, to concurrent
prison terms of life for the first-degree murder conviction, 47 months to 126 months for the
delivery of Oxycodone conviction, 175 months to 360 months for the extortion conviction, 125
months to 270 months for the unlawful imprisonment conviction, 47 months to 90 months for the
carrying of dangerous weapon with unlawful intent conviction, and 47 months to 90 months for
the felon in possession of a firearm conviction. He was also sentenced to five terms of 24
months for his felony-firearm convictions, to be served concurrently with each but consecutively
to the underlying felonies. We affirm.

                                           I. FACTS

        This prosecution stems from the murder of 23-year-old Jessica Callan, who was found
dead in a cemetery from a single gunshot wound to the head. The evidence adduced at trial
established that defendant and the victim met on the day of her murder in Midland and had a
confrontation over a drug deal gone bad. Defendant drove the victim from Midland to Saginaw
and retrieved a handgun from the residence of an acquaintance. Defendant drove off with the
victim in the car and returned later without her. Defendant told certain persons that he was going
to kill the victim before she was shot, and bragged later that he had done so. The forensic
pathologist who performed an autopsy on the victim testified that the victim died from a close

                                               -1-
range gunshot wound to her forehead. The pathologist testified that the bullet went through her
skull and brain stem, before exiting through the left side of the back of her head.

                                          II. ANALYSIS

                                   A. EXPERT TESTIMONY

        Defendant argues that the trial court erred in allowing Michigan State Police Trooper
Neil Somers to provide testimony on the locations of the victim’s and defendant’s cell phone at
certain times during the evening the victim was killed. Defendant did not raise a specific and
timely objection below to the admission of the evidence. See People v Danto, 294 Mich. App.
596, 605; 822 NW2d 600 (2011). At most, defense counsel verbalized some hesitation with
Somers’s qualifications. Thus, the issue is unpreserved. We review unpreserved claims of
evidentiary error for plain error affecting substantial rights. People v Carines, 460 Mich. 750,
763; 597 NW2d 130 (1999). If plain error is shown, reversal is only warranted when it resulted
in the conviction of an actually innocent defendant or seriously affected the fairness, integrity, or
public reputation of judicial proceedings, independent of defendant’s innocence. Id. at 764.

       MRE 702 provides as follows:

               If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied the
       principles and methods reliably to the facts of the case.

The underpinning of MRE 702 is that the “trial court must ensure that all expert opinion
testimony, regardless of whether it is based on novel science, is reliable.” People v Steele, 283
Mich. App. 472, 481; 769 NW2d 256 (2009).

         The court recognized Somers as an expert in the area of cell phone data analysis. Somers
testified regarding his qualifications and training as follows:

       Initially in 2008 I took training from a company called Public Agency Training
       Council in cell phone, forensics of cell phone records. Again in two-thousand—I
       have to review, but I believe in 2012, I took a similar refreshing course from that
       company. I’ve also been down to the Secret Service’s school down in
       Birmingham, Alabama, in basic cell phone investigations.

Somers testified that since 2008, he had been involved in almost 100 cases where he assisted the
Michigan State Police and other agencies “in looking at cell phone records to determine calls that
were made and where those calls possibly have been made from.”

        The court’s determination that Somers was qualified to give expert testimony in the area
of cell phone data analysis was not erroneous. He testified to continuing training in the area and

                                                -2-
a considerable amount of experience in applying the principles he had learned. In other words,
he demonstrated he possessed the “knowledge, skill, experience, training, [and] education”
necessary to be recognized as an expert in the area.

        “When evaluating the reliability of a scientific theory or technique, courts consider
certain factors, including but not limited to whether the theory has been or can be tested, whether
it has been published and peer-reviewed, its level of general acceptance, and its rate of error if
known.” People v Kowalski, 492 Mich. 106, 131; 821 NW2d 14 (2012). However, “[t]he trial
court’s role as gatekeeper does not require it . . . to admit only uncontested evidence, or to
resolve genuine scientific disputes.” People v Unger, 278 Mich. App. 210, 217; 749 NW2d 272
(2008). Rather, the proper inquiry is whether the expert opinion is rationally derived from a
sound foundation, not whether it is ultimately correct or universally accepted. Id.

        After a review of the cell phone data, Somers was able to provide the jury with specific
times and durations of calls made between the phones of defendant and the victim. Using these
cell phone records, and knowing the location of cell phone towers in the Midland and Saginaw
areas, Somers was able to determine which cell phone towers were implicated in certain calls.
Based on the data, the validity of which is not in question, Somers was able to essentially map
the progression of the two cell phones at the identified time on the day of the murder.

       Somers’ expert opinion on the locations of the two cell phones was “rationally derived
from a sound foundation.” Id. Somers’ methodology was logical, albeit somewhat inexact.
However, Somers explained to the jury that locations of the cell phones he identified were not
exact, but an approximation. And the jury was instructed that it should decide whether it
believed any of the expert testimony given “and how important you think it is.”

        And the evidence was relevant to determining a fact in issue as it mapped out the
movement of the phones on the night of the murder, including placing defendant’s cell phone in
the vicinity of the cemetery where the victim’s body was discovered. From this evidence it can
be reasonably inferred that defendant was also present at the scene. Thus, no plain error has
been shown.

                                B. SIMILAR ACTS EVIDENCE

        Defendant’s girlfriend in 2010, and the owner of the car defendant was driving on the
night of the murder, testified that she and defendant drove to an abandoned house sometime in
late June or July of 2010, and she noticed that he had a gun on him. She stated that she did not
see the gun but assumed that he had a gun because he was “messing with his hands.” Defendant
argues that the trial court erroneously admitted this evidence. He argues that this was other acts
evidence for which he was not provided the required notice.

       Defendant preserved this issue with a specific and timely objection to the admission of
the evidence, which the court denied. A trial court’s decision to admit or exclude evidence is
reviewed for an abuse of discretion. People v Burns, 494 Mich. 104, 110; 832 NW2d 738 (2013).
An abuse of discretion occurs when a trial court chooses an outcome that falls outside the range
of principled outcomes. People v Schaw, 288 Mich. App. 231, 236; 791 NW2d 743 (2010).


                                                -3-
“Preliminary questions of law, including whether a rule of evidence precludes the admission of
evidence, are reviewed de novo.” Burns, 494 Mich. at 110.

        MRE 402 provides that “[a]ll relevant evidence is admissible.” Evidence is relevant if it
has a tendency “to make the existence of any factual consequence to the determination of the
action more probable or less probable than it would be without the evidence.” MRE 401; see
also People v Sabin, 463 Mich. 43, 57; 614 NW2d 888 (2000). “Relevant evidence thus is
evidence that is material (related to any fact that is of consequence to the action) and has
probative force . . . .” People v Sabin, 463 Mich. 43, 57; 614 NW2d 888 (1995). A material fact
“‘need not be an element of a crime or cause of action or defense but it must at least be “in issue”
in the sense that it is within the range of litigated matters in controversy.’” People v Mills at 68,
quoting United States v Dunn, 805 F2d 1275 (CA 6, 1986).

        The admission of other acts evidence reflecting on a defendant’s character is limited by
MRE 404(b) to avoid the danger of conviction based on a defendant’s history of other
misconduct rather than on the evidence of his conduct in the case in issue. People v Starr, 457
Mich. 490, 495; 577 NW2d 673 (1998). Evidence of other crimes or acts is admissible under
MRE 404(b) if such evidence: (1) is offered for a proper purpose and not to prove the
defendant’s character or propensity to commit the crime; (2) is relevant to an issue or fact of
consequence at trial; and (3) the probative value of the evidence is not substantially outweighed
by the danger of unfair prejudice. People v VanderVliet, 444 Mich. 52, 74-75; 508 NW2d 111
(1993), amended on other grounds 445 Mich. 1205 (1994). Generally, under MRE 404(b)(2), the
prosecution must provide reasonable pretrial notice of the nature of other acts evidence it intends
to introduce and the rationale for admitting the evidence. People v Hawkins, 245 Mich. App. 439,
454; 628 NW2d 105 (2001).

         Defendant was charged with several crimes that involve the possession of a firearm.
There was testimony that defendant retrieved a .38 handgun from a garage before driving off
with the victim. The victim died from a gunshot wound to her head. The gun was never
recovered. The challenged evidence helped to establish that defendant was in possession of a
gun during the relevant timeframe, a fact of consequence to several of the charges filed. The
prosecutor made it clear at trial that the evidence went to the issue of defendant’s access to a gun,
i.e., “specific evidence related to the crime.” It was not being offered as other acts evidence, and
the prosecutor did not argue it that way during closing argument. The court did not abuse its
discretion in admitting the challenged testimony.

       Affirmed.



                                                              /s/ David H. Sawyer
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Kurtis T. Wilder




                                                -4-